Citation Nr: 0331850	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  99-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.

3. Entitlement to Survivors' and Dependent's Educational 
Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

Appellant and daughter-in-law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1951.  He died in October 1998.  The appellant is 
his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa, dated in November 
1998, which denied the appellant's claims of entitlement to 
service connection for the cause of the veteran's death, DIC, 
and Chapter 35 Survivors' and Dependent's Educational 
Assistance benefits.

This case was the subject of a April 2003 Order of the Court 
of Appeals for Veterans Claims, granting a Joint Motion for 
Remand of the parties (appellant and VA Secretary) dated in 
January 2003, and vacating the Board's July 2002 decision in 
this matter.  The below action is directed in view of that 
Order.

In its now-vacated July 2002 decision, the Board found the 
appellant's claim for entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
to be subject to a temporary stay.  The issue is no longer 
subject to a stay.  The complex legal developments pertaining 
to the stay are discussed in the body of this remand. 
REMAND

During the pendency of the appellant's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of Title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

As noted in the parties' January 2003 Joint Motoin for 
Remand, the appellant has not been apprised of her rights 
under the VCAA.

The Court of Appeals for the Federal Circuit (Federal 
Circuit) has invalidated 38 C.F.R. § 19.9(a)(2)(ii)(2002), 
which permitted the Board "to provide the [VCAA duty to 
notify] notice required by 38 U.S.C. [§] 5103(a)" and "not 
less than 30 days to respond to the notice."  The Federal 
Court found that section 19.9(a)(2)(ii) was contrary to 
38 U.S.C. § 5103(b) (West 2002), which provides the claimant 
one year to submit evidence.  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the United States Court of Appeals for Veterans 
Claims Order, the Federal Circuit decision, and the General 
Counsel precedent opinion noted above, and because no further 
guidance or regulatory direction has been issued to implement 
them, the Board believes that the most appropriate action is 
to remand the appellant's claim to the RO so that the 
appellant can be provided with the appropriate notice under 
the VCAA, to include what he must show to prevail in this 
claim, what information and evidence he is responsible for, 
and what evidence VA must secure.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  

As the case law relating to the applicability of VCAA to 
claims such as this one, that were filed prior to its 
enactment, has been somewhat inconsistent, a brief summary of 
the law may be helpful.  VCAA was enacted on November 9, 
2000, and was subsequently codified, in pertinent part, at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA has 
issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.159 and 3.326(a) (2002).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  

In a more recent decision, Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003), the Federal Circuit, quoting 
Supreme Court precedent, noted that "congressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 
(1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208 (1988)).  As previously held in Dyment and 
Bernklau, there is nothing in the VCAA to suggest that 
section 3(a) was intended to apply retroactively.  
Accordingly, applying Karnas to section 3(a) of the VCAA, 
which makes no mention of retroactivity, would impermissibly 
require its retroactive application.  Further, Holliday's 
holding that all provisions of the VCAA have retroactive 
effect is incompatible with Dyment and Bernklau.  While both 
Karnas and Holliday were not explicitly, but rather only 
implicitly, overruled in those cases, the Court held that 
"[t]oday we remove all doubt and overrule both Karnas and 
Holliday to the extent they conflict with the Supreme 
Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002).  

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

Also during the pendency of the appellant's claim, a complex 
series of legal developments has occurred with respect to the 
issue of entitlement to Dependency and Indemnity and 
Compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318, as follows:

a.  In January 2000, the Department of Veterans Affairs 
(VA) amended 38 C.F.R. § 3.22 (the implementing regulation 
for 38 U.S.C. § 1318) to restrict the award of DIC benefits 
to cases where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 
38 U.S.C. § 1318, or would have established such right but 
for clear and unmistakable error (CUE) in the adjudication of 
a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  

	b.  In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death), the implementing regulation, 38 C.F.R. 
§ 20.1106, does permit "hypothetical entitlement."  

c.  In National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 
38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 20.1106, 
which interprets a virtually identical veterans benefit 
statute, 38 C.F.R. § 1311(a)(2), and that VA failed to 
explain its rationale for interpreting these virtually 
identical statutes (1311 and 1318) in conflicting ways.  The 
Federal Circuit remanded the case and directed VA to stay all 
proceedings involving claims for DIC benefits under 
38 U.S.C. § 1318 where the outcome is dependent on 38 C.F.R. 
§ 3.22 pending the conclusion of expedited rulemaking.  

	d.  In August 2001, the Board and all VA regional 
offices and centers suspended the adjudication of claims for 
DIC benefits under the provisions of 38 U.S.C. § 1318 where 
the veteran was not rated totally disabled for a continuous 
period of at least ten years prior to death, or at least five 
years from the veteran's release from active duty, as these 
cases may involve "hypothetical entitlement."  Chairman's 
Memorandum No. 01-01-17 (August 23, 2001); VBA Fast Letter 
No. 01-77 (Aug. 17, 2001).

e.  On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to 
provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16309-16317 (April 5, 2002).

f.  In National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), after reviewing its holding in NOVA I, 
the Federal Circuit acknowledged that VA had determined that 
the two statutes at issue should be interpreted in the same 
way and had amended 38 C.F.R. § 20.1106 to provide that 
claims under section 1311(a)(2), like claims under 1318, will 
be decided taking into regard prior determinations issued 
during the veteran's lifetime.  The Federal Circuit held that 
VA could properly construe the "entitled to receive" 
language of sections 1311(a)(2) and 1318 in the same way, and 
could properly construe the language of the two statutory 
sections to bar the filing of new claims, i.e., claims where 
no claim had been filed during the veteran's life or the 
claim had been denied and was not subject to reopening-
"hypothetical entitlement" claims.  The Federal Circuit 
held that, although VA could construe the language of the two 
statutory sections to foreclose the reopening of all total 
disability claims filed during the veteran's lifetime except 
for CUE claims, VA did not address why other grounds for 
reopening closed proceedings (in addition to CUE) should not 
also be allowed.  

g.  The Federal Circuit remanded the case for VA to 
explicitly consider the various interpretations of sections 
1311 and 1318 concerning the issue of reopening, and to make 
a rational selection among the alternatives with supporting 
explanation.  The Federal Circuit revised the stay order 
imposed in NOVA I, directing VA to process all DIC claims, 
including "hypothetical entitlement" claims, except for 
claims under 38 U.S.C. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim on the grounds of new and 
material evidence, pending further rulemaking proceedings.

The appellant's claim does not appear to be subject to the 
revised, more limited stay.  As the claim for DIC pursuant to 
the provisions of 38 U.S.C.A. § 1318 is developed, the RO 
should ensure the evidence or appellant's contentions do not 
meet the conditions of the revised, more limited stay, or any 
revised stay that may arise.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to her claims of the impact of the 
notification requirements on her claims.  
The appellant must be notified that she 
has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1); PVA, supra.   

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

3.  The RO should then readjudicate the 
issues of entitlement to service 
connection for the cause of the veteran's 
death, and entitlement to Survivors' and 
Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35; and should 
readjudicate the issue of entitlement to 
Dependency and Indemnity and Compensation 
(DIC) under the provisions of 38 U.S.C.A. 
§ 1318 provided that the claim as 
developed is not subject to the stay 
imposed by NOVA II, described above, or 
any revised stay.  Readjudication should 
include all of the evidence added to the 
record since the Supplemental Statement 
of the Case (SSOC) issued in September 
2001.

4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the September 
2001 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


